department of the treasury internal_revenue_service washington d c date jul employer_identification_number legend contact person id number telephone number u ll nos brat dear applicant this letter responds to l's request dated date as supplemented by subsequent submissions for a ruling whether its participation in an investment_partnership will result in excise_tax under sec_4941 of the internal_revenue_code facts l m n o p q r s t u v w x y and z are charitable_remainder unitrusts ’cruts benefitting the three children of a and b and the children of the three children each crut benefits a particular child or grandchild of a and b each crut is represented to be described in sec_4947 and sec_4947 of the code and thus subject_to sec_4941 and sec_4945 but not or each crut benefitting a member of one of the three family lines is a disqualified_person with respect to the cruts benefitting other members of that family line under sec_4946 but is not a disqualified_person with respect to the cruts benefitting members of the other two family lines -2- in recent years the family of a and b established k a limited_liability_company the llc to coordinate the investment of the family’s assets the llc is managed by its voting members who consist of the children of a and b and any descendants to whom the children may transfer all or part of their voting membership interest the cruts propose to invest in the llc in order to diversify their portfolios pool their assets to obtain economies of scale and more negotiating power and obtain access to investments with higher minimums than each could satisfy using its assets alone the llc is expected to be a disqualified_person with respect to each of the cruts from time to time as disqualified persons with respect to each crut will be deemed to own more than of the profits interest in the llc from time to time either directly or under the attribution_rules of sec_267 the llc currently maintains multiple investment funds each fund has its own rules of governance fund rules including investment and redemption rules some funds that invest in nonmarketable illiquid-type investments impose significant restrictions on the right of a fund participant or investor to withdraw in contrast those funds that invest solely in marketable_securities grant each fund participant the right as of the end of each month upon reasonable advance notice typically seven days to withdraw from the fund in whole or part upon written request to the fund_manager and to receive fair_market_value in return for such withdrawal based on the participant's allocable share of the value of the securities held by the fund the cruts will participate only in funds that invest solely in marketable_securities and which therefore have liberal withdrawal rights l represents that its contribution to an llc fund in exchange for a membership interest does not constitute a sale_or_exchange of property under the applicable state law the llc_has elected partnership treatment for federal tax purposes the combined assets of the cruts to be contributed equal about of the llc's current_assets the percentage is expected to decline over time as individual family members contribute more assets to the llc the llc does not charge a member any fee for investing in its funds other than the member's pro_rata share of expenses investment legal accounting administrative however each crut will not be charged for any expenses other than the marginal increase in investment_expenses attributable to the crut's participation in the fund thus no disqualified_person will have fees reduced as a result of a crut's participation neither the llc nor any disqualified_person with respect to any of the cruts will as a result of the participation in a fund by the cruts receive compensation or any benefit other than some benefits also accruing to the cruts from the arrangement ie increased negotiating power and access to investments with higher minimums the cruts will incur substantially lower investment_expenses in the llc than they currently incur for essentially equivalent investments which will increase the value of the charitable_remainder interest of the cruts under the representations made there is no participation in the investment activities of the llc by an organization described in sec_501 and classified as a private_foundation in compliance with sec_4941 of the code it is represented that the llc will not buy sell or lease property in a sales or lease transaction with any disqualified_person with respect to any of its members in compliance with sec_4941 neither the llc nor its holdings are or will be subject_to a mortgage or simitar lien in compliance with sec_4941 of the code the llc will not receive credit from or extend credit to a disqualified_person with respect to any of its members in compiiance with sec_53 d -2 f of the regulations the llc will not purchase or sell investments in an attempt to manipulate the price of the investments to the advantage of a disqualified zoe person rulings requested l's participation in a fund of the llc including deposits in and withdrawals from a fund by l will not constitute a sale_or_exchange between l and the llc within the meaning of the self-dealing rules of sec_4941 of the code l’s participation in a fund of the llc including deposits in and withdrawals from a fund byl will not constitute a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of the self-dealing rules of sec_4941 d e l's sharing of llc investment_expenses incurred due to l's participation in a fund will not constitute self-dealing because such payment will be for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of l assuming such payment and reimbursement is not excessive law sec_4941 a of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b lending of money or other extension of credit between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 d e of the code provides generally that the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive sec_4943 of the code imposes a tax on the excess_business_holdings of a private_foundation combined with the holdings of disqualified persons in a business_enterprise sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources rc 26s -4- sec_4946 of the code provides that a disqualified_person with respect to a private_foundation includes a a substantial_contributor including a creator of a_trust b a foundation_manager c an owner of more than of a corporate partnership or trust substantial_contributor d a family_member including a child or grandchild of an individual described above e a corporation of which persons described above own more than of the total combined voting power f a partnership in which persons described in a - d own more than of the profits interest g a_trust or estate in which persons described in a - d hold more than of the beneficial_interest sec_4947 of the code provides that sec_4944 applies to a split-interest trust for which a charitable deduction was allowed as if such trust were a private_foundation sec_53 d -1 a of the foundation and similar excise_taxes regulations provides that it is immaterial whether a self-dealing transaction results in a benefit or detriment to the private_foundation self-dealing does not however include a transaction between a private_foundation and a disqualified_person where the disqualified_person status arises only as a result of such transaction sec_53 d -2 d of the regulations provides that the furnishing of goods services or facilities without charge by a disqualified_person to a private_foundation shall not be an act of self-dealing sec_53 d -2 f of the regulations provides that the fact that a disqualified_person receives an incidental or tenuous benefit from the use by a foundation of its income or assets will not by itself make such use an act of self-dealing sec_53 d -3 c of the regulations provides that personal services include the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys from the private_foundation as principal and resells to third parties this paragraph applies without regard to whether the person who receives the compensation or payment or reimbursement is an individual the portion of any payment which represents payment for property shall not be treated as payment of compensation or payment or reimbursement of expenses for the performance of personal services for purposes of this paragraph in sec_53 d -3 c example of the regulations c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing rationale each of the requested rulings is discussed in turn below 3b we have considered the issue whether a contribution by a crut to the llc in exchange for a membership interest constitutes a sale_or_exchange of property for purposes of section d a of the code if so there would be an act of self-dealing where the ownership interests in the llc were such as to constitute the llc a disqualified_person with respect to the crut immediately before the contribution however given the taxpayer's representations regarding the applicable state law principles we find no sale_or_exchange of property under the circumstances we find that any benefits that the llc and its disqualified_person members may derive from a crut's participation in the llc funds will be incidental and tenuous as described in sec_53 d - f of the regulations we note that sec_4943 of the code contemplates co-investment arrangements between foundations and disqualified persons under specified circumstances and in the case of sec_4943 without ownership limitations we also note that under the facts presented participation by the cruts will not benefit the disqualified_person investors by reducing their allocable administrative expenses under the facts presented and represented we find the reimbursement of investment_expenses incurred by the llc to be payment for personal services reasonable and necessary to carry out exempt purposes assuming that the charges are not excessive the situation is similar to that described in sec_53 d -3 c example of the regulations rulings accordingly we rule as follows - - l's participation in a fund of the llc including deposits in and withdrawals from a fund by l will not constitute a sale_or_exchange between l and the llc within the meaning of the seif-dealing rules of sec_4941 d a of the code l’s participation in a fund of the llc including deposits in and withdrawals from a fund by l will not constitute a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation within the meaning of the self-dealing rules of sec_4941 l's reimbursement to the llc of investment_expenses incurred due to l's participation in a fund will not constitute self-dealing because such payment will be for the performance of personal services which are reasonable and necessary to carry out the exempt_purpose of l assuming such payment and reimbursement is not excessive except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to l sec_64 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about the application of chapter of the code to its activities l should keep a copy of this tuling in its permanent records et we are providing the ohio tax exempt and government entities office a copy of this ruling sincerely yours grea wengead oe garland a carter manager exempt_organizations technical group boy
